Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed January 2, 2020 is acknowledged.  Claims 1-20 are deleted. Claims 21-52 are added. Now, Claims 21-52 are pending. 

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species: 
	A) R2 linking group
		A1) a polar linking group having a molecular weight of less than 
			about 500 Daltons (e.g., Claim 21)
		A1a) a polar linking group including at least one aryl or 
			heteroaryl group (e.g., Claim 26)
		A1b) a polar linking group including at least one cyclic group 
			(e.g., Claim 27)
		A3) a non-polar linking group having a molecular weight of about 125 
			Daltons to about 500 Daltons (e.g., Claim 21)
	B) Formula IA

		B2) v = 1 to 4 (e.g., Claims 28-29)
	C) Diepoxides 
		C1) Non-bisphenol based diepoxide (e.g., Claims 30 and 37)
			C1a) aliphatic diepoxide 
				C1ai) derived from 2,2-bis(4-hydroxyphenyl)propanoic 
					Acid (e.g., Claim 30)
C1aii) derived from 4,4’,4”-(ethane-1,1,1-triyl)triphenol 
	(e.g., Claim 30)
C1aiii) neopentyl glycol (e.g., Claim 38)
C1aiv) 2-methyl-1,3-propanediol (Claim 38)
			C2b) cycloaliphatic diepoxide
		C2) bisphenol based diepoxide (e.g., Claim 30)
D) Polyhydric phenols (e.g., Claims 31 and 39)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

3.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species between A1) and A2) AND a single disclosed species between B1) and B2) AND a AND a single disclosed species D) among those claimed in Claims 31 and 39 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 21 is generic.
	If species A1) is elected, Applicant is further required to elect a single disclosed species between A1a) and A1b). 
	If species C1) is elected, Applicant is further required to elect a single disclosed species between C1a) and C1b). If species C1a) is elected, Applicant is further required to elect a single disclosed species among C1ai) to C1aiv). 

4.	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

5.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
January 21, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765